 



Exhibit 10.55
BIOGEN IDEC INC.
SUPPLEMENTAL SAVINGS PLAN
(Plan Provisions as in Effect on January 1, 2008)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
ARTICLE 1
  INTRODUCTION     1  
1.1
  Purpose and Effective Date     1  
 
           
ARTICLE 2
  DEFINITIONS     1  
2.1
  401(k) restoration     1  
2.2
  Applicable compensation     1  
2.3
  Base salary     1  
2.4
  Biogen Idec     1  
2.5
  Biogen SERP     1  
2.6
  Board     1  
2.7
  Bonus     1  
2.8
  Change in Control     1  
2.9
  Code     2  
2.10
  Committee     2  
2.11
  Compensation Committee     2  
2.12
  Disability     2  
2.13
  Employee     2  
2.14
  Employer     2  
2.15
  ERISA     2  
2.16
  Excess applicable compensation     2  
2.17
  Participant     2  
2.18
  Plan     2  
2.19
  Plan year     2  
2.20
  Prior plan     3  
2.21
  Savings Plan     3  
2.22
  Service     3  
2.23
  Transition credit     3  
2.24
  Voluntary deferred compensation     3  
2.25
  Years of service     3  
 
           
ARTICLE 3
  PARTICIPATION     3  
3.1
  Eligibility and Participation     3  
3.2
  End of Participation     4  
 
           
ARTICLE 4
  VOLUNTARY DEFERRALS BY PARTICIPANTS; EMPLOYER CREDITS     4  
4.1
  401(k) Restoration     4  
4.2
  Voluntary Deferrals     4  
4.3
  Transition Credit     5  
4.4
  Election Procedures     5  
 
           
ARTICLE 5
  PARTICIPANT ACCOUNTS     7  
5.1
  Participant Accounts     7  
5.2
  Participant’s Account Value     7  
5.3
  Vesting     10  
 
           
ARTICLE 6
  DISTRIBUTIONS TO PARTICIPANT     10  
6.1
  Distributions for Unforeseeable Emergency     10  
6.2
  Distribution Upon Change in Control     11  
6.3
  In-Service Distribution(s) at a Time Specified by Participant     11  
6.4
  Distribution upon Death of a Participant     11  
6.5
  Distribution upon Participant’s Termination of Employment     12  
6.6
  Installment Distributions in Certain Cases     12  
6.7
  Certain Other Distributions     13  

 



--------------------------------------------------------------------------------



 



             
 
      Page
6.8
  Delay in Distributions     13  
6.9
  Compliance with Code Section 409A     13  
 
           
ARTICLE 7
  MISCELLANEOUS     13  
7.1
  Amendment or Termination of Plan     13  
7.2
  Benefits Not Currently Funded     14  
7.3
  No Assignment     14  
7.4
  Effect of Change in Control     15  
7.5
  Responsibilities and Authority of Committee     15  
7.6
  Limitation on Rights Created by Plan     15  
7.7
  Tax Withholding     15  
7.8
  Text Controls     16  
7.9
  Applicable State Law     16  
7.10
  Paperless Administration     16  
 
           
 
  APPENDIX A     A-l  
 
  APPENDIX B     B-l  

 



--------------------------------------------------------------------------------



 



ARTICLE 1
INTRODUCTION
1.1 Purpose and Effective Date. The purpose of this plan is to provide certain
key executives and managers of Biogen Idec (or its subsidiaries) with additional
tax-deferred savings opportunities supplementing those available under the
Savings Plan. This plan allows certain eligible participants to make voluntary
deferrals from base salary or bonus if elected by a participant. In addition,
certain participants whose compensation exceeds the Code Section 401(a)(17)
limit applicable to the Savings Plan will receive an employer 401(k) restoration
credit in accordance with Section 4.1, and certain participants received
transition credits in accordance with Section 4.3.
     This plan also contains certain account balances or benefits previously
maintained under the amended and restated IDEC Pharmaceuticals Corporation
Deferred Compensation Plan, the Biogen, Inc. Voluntary Executive Supplemental
Savings Plan, and the Biogen, Inc. Supplemental Executive Retirement Plan.
     This amended and restated plan document is effective as of January 1, 2005,
except as otherwise specified. Certain historical information about the plan and
any amendments thereto is set forth in Appendix A.
ARTICLE 2
DEFINITIONS
     This section contains definitions of certain terms used in the plan. Where
the context so requires, the masculine includes the feminine, the singular
includes the plural, and the plural includes the singular.
2.1 401(k) restoration means that component of the plan under which an eligible
participant’s account will receive an employer 401(k) restoration credit under
Section 4.1 with respect to applicable compensation in excess of the limit
imposed by Section 401(a)(17) of the Code.
2.2 Applicable compensation shall have the same meaning as in the Savings Plan
except that applicable compensation under this plan shall also include voluntary
deferrals made under Section 4.2 in addition to other salary reductions included
in applicable compensation under the Savings Plan.
2.3 Base salary means the base salary established for any participant by his
employer as in effect from time to time; the entire amount of a participant’s
base salary will be taken into account in accordance with the terms of this plan
without regard to any dollar limitation on applicable compensation that may be
imposed under the Savings Plan; base salary includes all components of a
participant’s applicable compensation other than bonus.
2.4 Biogen Idec means Biogen Idec Inc., a Delaware corporation, or any successor
to it or to all or the major portion of its assets or business which assumes the
obligations of Biogen Idec Inc. under this plan.
2.5 Biogen SERP means the Biogen, Inc. Supplemental Executive Retirement Plan,
as in effect immediately prior to January 1, 2004 (or other date of transfer
referred to in Section 3.l(c)).
2.6 Board means the Board of Directors of Biogen Idec.
2.7 Bonus means the amount of compensation paid to a participant in addition to
his base salary and designated as such participant’s bonus by his employer; the
entire amount of any such bonus will be taken into account in accordance with
the terms of this plan without regard to any dollar limitation on applicable
compensation that may be imposed under the Savings Plan.
2.8 Change in Control
     (a) For purposes of Section 5.3(f) and Section 7.4, a change in control
means a “Corporate Change in Control” or a “Corporate Transaction” as each is
defined in the Biogen Idec 2005 Omnibus Equity Plan.

1



--------------------------------------------------------------------------------



 



     (b) For purposes of Section 4.4(b) and Section 6.2, a change in control
means (i) the acquisition by a person or group of stock of Biogen Idec that,
together with stock previously held by such person or group, constitutes more
than 50 percent of the total fair market value or total voting power of the
stock of Biogen Idec; (ii) a change in the effective control of Biogen Idec
resulting from either the acquisition by any person or group during a 12-month
period of stock of Biogen Idec possessing 30 percent or more of the total voting
power of Biogen Idec stock; or the replacement of a majority of the members of
the Board during any 12-month period by directors whose appointment or election
was not endorsed by a majority of the members of the Board in office immediately
before the start of such 12-month period; or (iii) the acquisition by any person
or group (during any 12-month period) of assets having a gross fair market value
equal to or greater than 40 percent of the total gross fair market value of all
assets of Biogen Idec. This subsection (b) and terms used herein will be
interpreted in accordance with the regulations under Code Section 409A relating
to a change in the ownership or effective control of a corporation or a change
in the ownership of a substantial portion of the assets of a corporation.
     This subsection 2.8(b) is effective as of the date of execution of this
amended and restated plan document.
2.9 Code means the Internal Revenue Code of 1986, as amended, or any successor
statute enacted in its place. Reference to any provision of the Code includes
reference to any successor provision thereto.
2.10 Committee means the committee designated by the Board to administer this
Plan.
2.11 Compensation Committee means the Compensation and Management Development
Committee of the Board (or any successor committee, however named, carrying out
its functions).
2.12 Disability means “disability” as defined under the long-term disability
program of Biogen Idec or another employer covering a participant, or, if no
such program is in effect with respect to such participant, then “disability”
means “total and permanent disability” as defined in Code Section 22(e)(3).
2.13 Employee means a person who is classified as a regular, common law employee
of Biogen Idec (or other employer) under the regular personnel classifications
and practices of his employer. An individual will not be considered an employee
for purposes of this plan if the individual is classified as a consultant or
contractor under Biogen Idec’s (or other employer’s) regular personnel
classifications and practices or he is a party to an agreement to provide
services to Biogen Idec (or other employer) without participating in this plan,
notwithstanding that such individual may be treated as a common law employee for
payroll tax or other legal purposes.
2.14 Employer means Biogen Idec and each direct or indirect subsidiary or other
affiliate of Biogen Idec that employs persons who are or may be eligible to
participate in this plan.
2.15 ERISA means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute enacted in its place. Reference to any
provision of ERISA includes reference to any successor provision thereto.
2.16 Excess applicable compensation means, for any plan year, the amount of a
participant’s applicable compensation in excess of the limitation under
Section 401(a)(17) of the Code applicable to such year and which therefore could
not be considered under the Savings Plan.
2.17 Participant means an employee of Biogen Idec (or other employer) who is
eligible to participate in this plan in accordance with Section 3.1 and who has
an account described in Section 5.1 or for whom an amount has been transferred
to this plan from a prior plan or from the Biogen SERP.
2.18 Plan means the Biogen Idec Inc. Supplemental Savings Plan, as set forth in
this plan instrument, and as it may be amended from time to time.
2.19 Plan year means the 12-month periods commencing on January 1, 2005 and on
each subsequent January 1 while the plan remains in effect.

2



--------------------------------------------------------------------------------



 



2.20 Prior plan means the amended and restated IDEC Pharmaceuticals Corporation
Deferred Compensation Plan and the Biogen, Inc. Voluntary Executive Supplemental
Savings Plan, each as in effect immediately prior to January 1, 2004 (or other
date of transfer referred to in Section 3.1(c)).
2.21 Savings Plan means the Biogen Idec 401(k) Savings Plan, as amended from
time to time. Any term defined in the Savings Plan will have the same meaning
when used in this plan unless otherwise defined herein.
2.22 Service means the sum of a participant’s employment (a) with Biogen Idec
since November 12, 2003 and (b) with either Biogen, Inc. or IDEC Pharmaceuticals
Corporation prior to November 12, 2003 (including in each case service with any
subsidiary or other affiliate of such entity).
2.23 Transition credit means an amount credited by Biogen Idec to a
participant’s account under this plan that is equal to (a) the additional amount
that would be contributed on behalf of the participant under the Savings Plan,
as determined under Appendix C of the Savings Plan but without regard to the
nondiscrimination limits or the Code Section 401(a)(17) or Code Section 415
limits that restrict additions to the participant’s account(s) under the Savings
Plan, reduced by (b) the amount of the actual additional contribution on the
participant’s behalf to the Savings Plan in accordance with Appendix C thereof.
2.24 Voluntary deferred compensation means that component of the plan which
permits an eligible participant to defer from 1% to 80% of his base salary and
from 1% to 100% of his bonus in accordance with Section 4.2.
2.25 Years of service means full years of completed continuous service as a
regular employee, determined in accordance with the personnel policies and
practices of a participant’s employer.
ARTICLE 3
PARTICIPATION
3.1 Eligibility and Participation.
     (a) Voluntary Deferred Compensation. An employee (i) who has the job title
of Senior Director or Vice President or more senior officer of Biogen Idec (or
another employer) or (ii) who is designated as eligible by the Compensation
Committee will be eligible to be a participant in the voluntary deferred
compensation component of the plan. Participation in this component of the plan
is voluntary and no eligible employee will be required to participate.
     (b) Transition Credit. An employee (i) whose “additional employer
contribution” as determined under Appendix C of the Savings Plan was limited
because of limits on compensation, limits on annual additions or
nondiscrimination requirements applicable to qualified plans under the Code and
(ii) who was designated by the committee (either individually or by class) is
eligible to be a participant in the transition contribution component of this
plan (see Section 4.3).
     (c) Prior Plans and Biogen SERP. Each employee who is not eligible to be a
participant under subsection (a) or (b) above or (d) below, or who is eligible
but declines to participate under subsection (a) above, but who was a prior plan
participant and/or Biogen SERP participant and whose prior plan and/or Biogen
SERP account balance (or supplemental pension formula benefit under Section 4.1
of the Biogen SERP, if applicable) was transferred to this plan effective as of
January 1, 2004 (or such later date as the committee specified) is a participant
solely with respect to such transferred prior plan and/or Biogen SERP account
balance (or supplemental pension formula benefit, if applicable). This will not
include a person who is a vested participant under the Biogen SERP but not an
employee (i.e., a person who terminated employment from Biogen, Inc. or from
Biogen Idec on or before the date of transfer referred to in the preceding
sentence); such a person’s benefits under the Biogen SERP are governed by the
provisions of Section 5.l(f) and Appendix B.
     (d) 401(k) Restoration. An employee who satisfies the requirements of
Section 4.1(a) below will be eligible to be a participant with respect to the
employer 401(k) restoration component of the plan.

3



--------------------------------------------------------------------------------



 



     (e) Time of Eligibility and Participation. An employee who is newly hired
or promoted into a position described in subsection (a)(i) above, or who is
newly designated as eligible under subsection (a)(ii) above, will be deemed to
be eligible on the date the committee (or its delegatee) sends him an enrollment
form (see Section 4.4).
     An eligible employee under subsection (a) above will become a participant
hereunder when he makes a voluntary deferral under this plan. An eligible
employee under subsection (b), (c) or (d) above will become a participant
hereunder when Biogen Idec (or other employer) credits an amount to his
account(s) hereunder.
     (f) Top Hat Plan. Notwithstanding the preceding subsections (or any other
provisions of the plan), no employee will be eligible to participate in any
component of this plan at any time when he or she is not a member of a select
group of management or highly compensated employees (within the meaning of ERISA
Sections 201(2), 301(a)(3) and 401(a)(l)), as determined by the committee.
3.2 End of Participation. A participant’s participation in this plan (or a
particular component of this plan) will end upon the termination of his service
as an employee of Biogen Idec (or other employer) because of death or any other
reason, or upon his transfer to or reclassification as an employee who is not
eligible to participate in the plan (or in such component).
     In addition, in the case of a participant who was designated as eligible
for a component of the plan by the Compensation Committee, his participation in
such component will end upon the Compensation Committee’s specifying that he is
no longer eligible to participate. In such event, his participation will end
effective as of the later of the date of the Compensation Committee’s action or
the date specified by the Compensation Committee; provided that no such action
will retroactively deprive a participant of any amount credited to his account
or any amount he was entitled to under this plan determined as of the effective
date of his termination of participation.
     Upon the termination of a participant’s participation in this plan (or in a
particular component of this plan) in accordance with this section, there will
be no additional voluntary deferrals or employer credits to such participant’s
account(s) (or the account(s) related to such component), except to the extent
required by Code Section 409A or the regulations or any rulings thereunder with
respect to the balance of the plan year in which such termination of
participation occurred. However, the participant will be entitled to receive any
vested amounts in his account(s) in accordance with this plan.
ARTICLE 4
VOLUNTARY DEFERRALS BY PARTICIPANTS; EMPLOYER CREDITS
4.1 401(k) Restoration.
     (a) Eligibility. Each employee who has excess applicable compensation
during a plan year will receive employer credits under this section, but only if
the individual is still an employee as of the end of the plan year (or other
period—for example, quarterly) for which an amount is to be credited under
subsection (c) below.
     (b) Amount of Employer 401(k) Restoration Credits. For each plan year (or a
shorter period of time specified by the committee), each employer will credit a
401(k) restoration amount to the account of each eligible participant (under
subsection (a) above) employed by such employer who has excess applicable
compensation during such plan year (or such shorter period of time). The
employer’s credits on behalf of such a participant will be equal to six percent
of his excess applicable compensation during the plan year (or such shorter
period of time).
     (c) Time for Making Employer 401(k) Restoration Credits. Employer credit
amounts under subsection (b) will be credited to participants’ accounts at such
time(s) as the committee determines after the end of each plan year (or such
shorter periods of time—for example, quarterly—specified by the committee).
4.2 Voluntary Deferrals. Each eligible employee (under Section 3.1(a)) may make
voluntary deferrals under the plan from his base salary in any whole percentage
of his base salary from a minimum of 1% to a maximum of 80% by electing to
reduce his base salary by such amount. In addition, each such eligible employee
may make

4



--------------------------------------------------------------------------------



 



voluntary deferrals under the plan from his bonus in any whole percentage of his
bonus from a minimum of 1% to a maximum of 100% by electing to reduce his bonus
by such amount. Elections will be in accordance with the requirements of
Section 4.4(a).
     Notwithstanding the first sentence of the preceding paragraph, the
committee (or its designee) may reduce the maximum base salary deferral an
eligible employee may elect from 80% to such smaller percentage as the committee
(or its designee) deems advisable, in the case of any participant or group of
participants, so that all employee contributions (by salary reduction or
otherwise) for benefit plan coverages applicable to such participant(s),
withholding tax obligations applicable to such participant(s), and any other
elective or non-elective application of the base salary of such participant(s)
(such as, by way of illustration and not by way of limitation, charitable
deductions) will be accommodated. Any such reduction applicable to a participant
for a plan year will be made before the start of such plan year.
4.3 Transition Credit. Each eligible employee (under Section 3.1(b)) will
receive a transition credit hereunder. The amount of such credit will be the
amount the participant would have received under the terms and conditions of
Appendix C of the Savings Plan if Code Section 
401(a) nondiscrimination requirements and/or Code Section 401(a)(17) or 415
limits did not apply, reduced by any amount actually contributed to the Savings
Plan on his behalf under such Appendix C. Any such transition credit amount
hereunder will be credited at a time determined by the committee.
4.4 Election Procedures.
     (a) Voluntary Deferrals. An eligible employee under Section 3.1(a) who
wishes to reduce his base salary and/or bonus to be earned during a particular
plan year in order to make voluntary deferrals under Section 4.2 must complete
an enrollment form specifying the amount of his voluntary deferrals (with
separate percentages for his base salary and bonus if desired), agreeing to
reduce his base salary and/or bonus by the amount(s) he specifies, and providing
such other information as the committee may require.
     A participant’s enrollment form electing voluntary deferrals for any plan
year must be filed with the committee by such deadline as the committee
specifies, but in any event before the start of such plan year. A participant
may change the amount of his voluntary deferrals with respect to any subsequent
plan year by filing a new enrollment form before the start of such subsequent
plan year, and the change will become effective as of the first day of such
subsequent plan year. Once a participant has elected to defer base salary and/or
bonus, his enrollment form will remain in effect for future plan years unless
the participant changes or terminates his prior elections by filing a new
enrollment form in accordance with the preceding sentence.
     An individual who first becomes eligible under Section 3.1(a) during a plan
year may make an initial election by filing an enrollment form with the
committee not later than 30 days after the committee (or its delegatee) sends
him an enrollment form. However, such a newly eligible employee may elect to
defer only base salary and/or that portion of bonus to be earned after the date
of filing his completed enrollment form. (An individual is considered first
eligible only if either: (i) he had not during the preceding 24-month period
been eligible to make voluntary deferrals under this plan or under another
non-qualified deferred compensation plan maintained by Biogen Idec (or another
employer or other subsidiary or affiliate of Biogen Idec); or (ii) he had
received a complete distribution of his entire interest under the plan and
subsequently, through rehire, promotion, transfer or designation, again becomes
eligible to participate in this plan under Section 3.1.)
     After a plan year has begun, a participant may not change the amount of
voluntary deferrals (if any) he had elected for such plan year. However, if
during a plan year a participant either (i) has an unforeseeable emergency (as
defined in Section 6.1) and receives a distribution under Section 6.1 or
(ii) has a financial hardship (as defined in the Savings Plan) and receives a
financial hardship withdrawal from the Savings Plan, the participant’s deferral
election for the balance of that year will automatically be cancelled.
     (b) Form and Time of Payment.
     (i) Initial Election. Each participant must specify the form of payment
(lump sum or installments in accordance with Section 6.4(a),
6.5(a) and/or Section 6.6(a) below, as applicable) of his accounts hereunder in
the event of the participant’s death or other termination of employment
(including as

5



--------------------------------------------------------------------------------



 



a result of disability). The time and form of payments under the plan are
governed by the provisions of Article 6 and participant elections must conform
to the requirements of such provisions.
     In addition, effective as of the date of execution of this amended and
restated plan document, a participant may elect payment of his accounts under
Section 6.2 in the event of a change in control (as defined in Section 2.8(b)).
     In addition, a participant who is eligible under Section 3.1(a) to elect
voluntary deferrals may (but is not required to) specify one or more in-service
distributions to the participant in accordance with Section 6.3 if desired by
the participant. A participant who declines to elect such an in-service
distribution is deemed to have elected payment only after death (Section 6.4) or
termination of employment (Section 6.5) or, if applicable, a change in control
(Section 6.2); such a participant may not thereafter make a change of election
under subsection (ii) with respect to an in-service distribution from the plan.
     A participant’s initial election of a time and form of payment hereunder
must be made by whichever of the following dates applies to the participant (or
the earlier of such dates, if both apply to a particular participant): (A) the
deadline for filing the participant’s initial enrollment form under subsection
(a) above; or (B) January 30 of the year following the year for which an amount
is first credited to the participant under Section 3.1(c), Section 4.1 or
Section 4.3 (provided that this clause (B) will not apply to a participant if he
was previously eligible for employer credits or contributions (as opposed to
voluntary deferrals) under this plan or under any other account balance
non-qualified deferred compensation plan maintained by Biogen Idec (or another
employer or other subsidiary or affiliate of Biogen Idec).
     (ii) Change of Election. Notwithstanding subsection (i) above, the
following changes of election will be permitted. If such a subsequent election
becomes effective as provided below, then the participant’s account(s) will be
payable at the time and in the form specified in his subsequent election.

  (A)   In-Service Distributions. In the case of an eligible participant who
elected an in-service distribution, at any time that is at least one year prior
to the date for payment originally elected by the participant, if the
participant is still an employee of Biogen Idec (or another employer or other
subsidiary or affiliate) at such time, the participant may make one subsequent
election to defer the time when any previously elected in-service distribution
under Section 6.3 from his account(s) would otherwise be payable (or installment
payments would otherwise begin) to a subsequent date specified by him, and/or
may elect another form of payment or a different number of installments with
respect to the in-service distribution of his account(s), subject in all cases
to the requirements of this section and to the requirements of Section 6.3.    
(B)   Death or Termination of Employment. A participant who is still an employee
of Biogen Idec (or another employer or other subsidiary or affiliate) may make
one subsequent election to change the form of payment hereunder that will be
used following his death or other termination of employment. Such an election
must comply with the applicable requirements of Sections 6.4(a), 6.5(a) and
6.6(a) (as applicable).     (C)   Effectiveness of Subsequent Election. A
participant’s subsequent election under this subsection (ii) will become
effective only if the following requirements are satisfied: (1) the subsequent
election does not take effect until one year after the date of the subsequent
election and the participant remains an employee of Biogen Idec (or another
employer or other subsidiary or affiliate) during such one year period, (2) the
election extends the date for payment, or the start date for installment
payments, by at least five years, and (3) in the case of a subsequent election
to defer a previously elected in-service distribution (under subsection
(A) above), the subsequent election is made at least 12 months before the date
previously elected for such in-service distribution.

     No election under this subsection (ii) may operate to accelerate any
payment or distribution hereunder or violate any requirement of Code
Section 409A or the regulations and rulings thereunder.

6



--------------------------------------------------------------------------------



 



     A participant may make only one subsequent election under subsection (ii)
(A) and only one subsequent election under subsection (ii)(B). Such subsequent
election(s) may be made at the same or at different times. Also, the committee
may permit additional election opportunities (in accordance with the transition
or other rules under the regulations or other Internal Revenue Service guidance
under Code Section 409A or in such other circumstances as the committee deems
appropriate). Any such additional subsequent elections under subsection
(ii) must satisfy all the requirements of this section and any other applicable
requirements under the plan or, alternatively, must satisfy such requirements as
the committee may impose in connection with a new election under a Code
Section 409A transition or other rule.
ARTICLE 5
PARTICIPANT ACCOUNTS
5.1 Participant Accounts.
     (a) Employer 401(k) Restoration Accounts. Employer credits on a
participant’s behalf under Section 4.1 will be credited to an account in the
name of such participant. Such account will be called his employer 401(k)
restoration account.
     (b) Voluntary Deferred Compensation Accounts. Voluntary deferrals by a
participant under Section 4.2 will be credited to an account in the name of such
participant. Such account will be called his voluntary deferred compensation
account.
     (c) Transition Accounts. Transition credits on a participant’s behalf under
Section 4.3 will be credited to an account in the name of such participant. Such
account will be called his transition account.
     (d) Prior Plan Account. Account balances as of December 31, 2003 (or such
later date as the committee specified) for a participant in a prior plan were
transferred to this plan from such prior plan and the transferred amount was
credited to an account in the name of such participant. Such account is called
his prior plan account.
     (e) Biogen SERP Account. Amounts transferred to this plan from the Biogen
SERP on behalf of a participant were credited to an account in the name of such
participant. Such account is called his Biogen SERP account. The amount so
transferred on behalf of a participant in the excess benefit formulas in
Section 4.2 of the Biogen SERP was the amount credited to such participant’s
Biogen SERP cash balance account as of December 31, 2003 (or such later date of
transfer as the committee specified). The amount so transferred on behalf of a
participant in the supplemental pension formula in Section 4.1 of the SERP was
the present value as of December 31, 2003 (or such later date of transfer as the
committee specified) of the participant’s SERP accrued supplemental pension as
of such date (calculated in accordance with the terms of the SERP in effect on
such date).
     (f) Certain Special Provisions. Participants’ prior plan accounts and
Biogen SERP accounts will be governed by the applicable provisions of this plan
as in effect from time to time.
     For persons who were participants in the Biogen SERP before the transfer
date referred to in subsection (e) above and are entitled to a vested SERP
benefit thereunder, but who are not active participants under this plan and
therefore do not have an account hereunder, the amount transferred to this plan
in respect of their Biogen SERP benefit will be governed by Appendix B hereto,
as in effect from time to time.
     (g) 409A. For purposes of applying Code Section 409A, as provided in the
regulations thereunder, a participant’s voluntary deferred compensation account
is disaggregated from his or her other accounts hereunder.
5.2 Participant’s Account Value.
     (a) Deemed Investment Results. A participant’s accounts will be credited
with deemed investment results as if the amounts credited to his accounts were
invested in one or more designated investment funds (as described below) and all
dividends and distributions on shares or other interests of a particular
investment fund were

7



--------------------------------------------------------------------------------



 



reinvested in such fund. The investment funds available for this purpose will be
those from time to time available as investment options for participants’
accounts under the Savings Plan, plus the investment funds specified in
subsections (b) and (c) below (in the case of eligible participants). Investment
funds hereunder are for the sole purpose of providing the basis for crediting
deemed investment results to participants’ accounts, and do not represent any
actual funds or assets held hereunder for the benefit of participants.
     Each participant will indicate with his initial enrollment form (or another
form specified by the committee) the investment fund or funds (and the
proportion in each fund when the participant designates more than one) he wishes
to designate for this purpose. Thereafter, a participant may change his
designation with respect to either the deemed investment of future credits to
his account(s) hereunder or the deemed transfer of amounts from a previously
designated investment fund to another fund. The committee shall establish the
frequency with which such a change may be made, the method of making such a
change, and the effective date of such a change, and shall prescribe such other
rules and procedures as it deems appropriate. Such designation will remain in
effect until subsequently changed by the participant in accordance with this
paragraph. Following a participant’s death and before the payment of any amount
due to the participant’s beneficiary hereunder has been completed, the
beneficiary will exercise the participant’s designation powers under this
section.
     Notwithstanding the preceding paragraph, the committee may establish one or
more default investment funds that will be used to determine deemed investment
results in the case of any participant or group of participants who have not
made a. designation under the preceding paragraph. Such default investment
fund(s) will be used to determine deemed investment results applicable to the
account of such participant or participants until any such participant makes a
designation of investment fund(s) in accordance with the plan.
     Deemed investment results under this subsection will be credited to a
participant’s accounts effective as of the last day of each plan year (and as of
such other valuation dates during a plan year as the committee may establish).
     The value of a participant’s accounts at any point in time will be his
voluntary deferrals, employer 401(k) restoration credits, transition credits on
his behalf, and prior plan and/or Biogen SERP transfer amounts, increased or
decreased by deemed investment results as provided in this section through the
most recent valuation date, and reduced by any distributions from the
participant’s accounts.
     (b) Fixed Income Option. In addition to the investment funds offered under
the Savings Plan as described in (a) above, a participant who is eligible to
make voluntary deferrals (see Section 3.1(a)) may elect to have his accounts
credited with the deemed investment results as if they were invested in a fixed
income option earning a rate of return specified by the committee. The rate of
return under the fixed income option will be 8% for the 2008 plan year. The rate
of return of future plan years will be determined each year by the committee.
     (c) Exception for Certain Prior Plan Accounts. Former participants in the
IDEC Pharmaceuticals Corporation Deferred Compensation Plan whose accounts were
credited with interest under the fixed income option available under that plan
immediately prior to the date such account was transferred to this plan may
continue to have such transferred amount credited with deemed investment results
equal to the interest rate under that fixed income option. Any additional
contributions made under this plan will be credited with deemed investment
results as described in subsection (a) or (b) above. Amounts being credited with
interest under this subsection (c) may be transferred to an option described in
subsection (a) or (b) above, but no amounts credited to a participant’s accounts
may be transferred into the fixed income option under this subsection (c) (even
if such amounts had previously been invested in such investment fund and then
transferred to another investment fund).
     (d) Special Rule for Transferred Prior Plan Accounts and Transferred Biogen
SERP Accounts. In connection with the transfer of participants’ prior plan
account balances and Biogen SERP account balances to this plan, transferred
account balances were initially credited with deemed investment results as if
the participant had selected the money market fund investment option under the
Savings Plan. Deemed investment results in accordance with the preceding
sentence will apply to such transferred account balances until a participant
changes such designation in accordance with subsection (a) above.

8



--------------------------------------------------------------------------------



 



     (e) Bookkeeping Accounts. Participants’ accounts and subaccounts will be
maintained on the books of the participant’s employer for bookkeeping purposes
only; such accounts will not represent any property or any secured or priority
interest in any trust or in any segregated asset.
     In order to facilitate the administration of the plan, the committee may
arrange for a participant’s account to be divided for recordkeeping purposes
into two or more subaccounts, in accordance with procedures established by the
committee.
5.3 Vesting.
     (a) Employer 401(k) Restoration Account.
     (i) Before January 1, 2008. This subsection (i) will apply to participants
who incur a termination of employment before January 1, 2008.
     A participant who is an active employee will have a fully vested interest
in his employer 401(k) restoration account at all times on and after his 55th
birthday. Before that date, such a participant will have a vested interest in
that percentage of his employer 401(k) restoration account specified in the
following table based upon his number of years of service under the plan:

          Years of Service   Vested Percentage
Less than 1
    0 %
1
    25 %
2
    50 %
3
    75 %
4 or more
    100 %

     (ii) On or After January 1, 2008. This subsection (ii) will apply to
participants who are active employees on or after January 1, 2008 (i.e., have
not incurred a termination of employment with Biogen Idec, or another employer
or other subsidiary or affiliate of Biogen Idec, before January 1, 2008). Each
such participant will have a fully vested interest in his employer 401(k)
restoration account at all times.
     (b) Voluntary Deferred Compensation Account. A participant will have a
fully vested interest in his voluntary deferred compensation account at all
times.
     (c) Transition Account.
     (i) Before January 1, 2008. This subsection (i) will apply to participants
who incur a termination of employment before January 1, 2008.
     A participant who is an active employee will have a fully vested interest
in his transition account at all times on and after his 65th birthday. Before
that date, such a participant will have a vested interest in that percentage of
his transition contribution account specified in the following table based upon
his number of years of service under the plan:

          Years of Service   Vested Percentage
Less than 2
    0 %
2
    20 %
3
    50 %
4
    60 %
5
    70 %
6
    80 %
7 or more
    100 %

9



--------------------------------------------------------------------------------



 



     (ii) On or After January 1, 2008. This subsection (ii) will apply to
participants who are active employees on or after January 1, 2008 (i.e., have
not incurred a termination of employment with Biogen Idec, or another employer
or other subsidiary or affiliate of Biogen Idec, before January 1, 2008). Each
such participant will have a fully vested interest in his transition account at
all times.
     (d) Prior Plan Account. A participant will have a fully vested interest in
his prior plan account at all times.
     (e) Biogen SERP Account. A participant who is an active employee will have
a fully vested interest in his Biogen SERP account at all times effective
January 1, 2004.
     (f) Full Vesting upon Death, Disability or Change in Control.
Notwithstanding subsections (a)(i) and (c)(i) above (for participants to whom
such subsections apply):
     (i) If a participant’s employment by his employer (or another Biogen Idec
subsidiary or affiliate) is terminated because of the participant’s death or
disability, all his accounts hereunder will be fully vested regardless of his
number of years of service.
     (ii) In the event of a change in control (as defined in Section 2.8(a)),
all accounts of all participants still employed by Biogen Idec at such time will
be fully vested regardless of a participant’s number of years of service.
     (g) Forfeiture of Non-Vested Account Balances. If a participant terminates
employment with his employer (and all other Biogen Idec subsidiaries or
affiliates) under circumstances such that he is not fully vested in one or more
accounts in accordance with the preceding subsections, the non-vested balance(s)
as of the date of termination of employment will be forfeited and cancelled.
     (h) Meaning of “Fully Vested.” Reference to any account of a participant as
“fully vested” means that such account is not subject to forfeiture; however,
all participant accounts, including fully vested accounts, are subject to
(i) fluctuation as a result of the crediting of deemed investment results
(including losses) to such accounts as provided in the plan and (ii) the
possibility of the insolvency or bankruptcy of Biogen Idec (or other employer)
(see Section 7.2(a)).
ARTICLE 6
DISTRIBUTIONS TO PARTICIPANT
6.1 Distributions for Unforeseeable Emergency. If a participant has an
unforeseeable emergency prior to his termination of employment with his
employer, he may apply to the committee for a distribution from the plan. If
such application for an unforeseeable emergency distribution is approved by the
committee, distribution of the approved amount will be made on the date of
approval by the committee. The amount of the distribution will be the amount
reasonably needed to alleviate the participant’s unforeseeable emergency
(including the amount necessary to pay any federal, state or local income taxes
and penalties reasonably anticipated to result from the distribution), as
determined by the committee, up to a maximum of the participant’s vested account
balances. Such a distribution will be made from the participant’s accounts in a
single lump sum payment. If such a participant’s account has two or more
subaccounts, the committee will determine which subaccounts will be debited to
reflect the unforeseeable emergency distribution.
     An unforeseeable emergency is a severe financial hardship affecting the
participant resulting from illness or accident of the participant or the
participant’s spouse, dependent or designated beneficiary, the need to rebuild
the participant’s principal residence following damage not covered by insurance,
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the participant’s control. A circumstance or exigency of
the participant does not constitute an unforeseeable emergency to the extent
that the participant’s financial need is or may be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
assets (to the extent that such liquidation would not itself cause severe
hardship).
     The committee will determine whether a participant has incurred an
unforeseeable emergency and the amount needed to alleviate the unforeseeable
emergency. A participant is not entitled to a distribution under this

10



--------------------------------------------------------------------------------



 



section regardless of the participant’s circumstances or exigencies, and all
such distributions and the amounts thereof are subject to the determination of
the committee.
6.2 Distribution Upon a Change in Control. In the event of a change in control
(as defined in Section 2.8(b)), a participant who elected payment of his
accounts under the second paragraph of Section 4.4(b)(i) will receive a lump sum
payment equal to the amount credited to his accounts hereunder. Such payment
will be made 30 days after the occurrence of the change in control (but not
before January 1, 2008 in the case of a change in control that occurs during
2007). This Section 6.2 is effective as of the date of execution of this amended
and restated plan document.
6.3 In-Service Distribution(s) at a Time Specified by Participant. A participant
who is an eligible employee under Section 3.1(a) may, in accordance with this
section and Section 4.4, elect an in-service distribution at a specified future
date (but not earlier than five years after the time the participant is making
such election) of the portion of his vested accounts which is not invested in
the fixed income option described in Section 5.2(b). If, in his initial
enrollment or subsequent change of election form, the participant designated
payment of such portion of his vested account(s) (or a specified part thereof)
at a specified time(s) and he is still an employee of Biogen Idec (or another
employer or other subsidiary or affiliate) at such time(s), the participant will
receive payment of the amount elected, payable on the designated date(s). A
participant’s election for in-service distributions under this Section 6.3 may
be for a single payment or up to five annual payments (with the first payment on
the date specified by the participant and subsequent payments on anniversaries
of such date), in each case in an amount or portion specified by the participant
in his initial enrollment or other subsequent change of election form (whichever
applies). Each payment will be the amount specified (or the entire vested
balance remaining in the participant’s accounts, if less).
     Any amount in a participant’s accounts hereunder not distributed to the
participant under this Section 6.3 will be distributed under Section 6.2 or
under Section 6.4 or 6.5, whichever may be applicable, and Section 6.6, if
applicable. If a participant is receiving multiple payments under this
Section 6.3 and dies or otherwise terminates employment, or (if applicable)
there is a change in control, payments under this subsection will cease and
subsequent payments will be governed by Section 6.4 or 6.5, or Section 6.2, as
the case may be.
6.4 Distribution upon Death of a Participant.
     (a) In general. If a participant dies while still an employee of Biogen
Idec (or another employer or other subsidiary or affiliate) or after termination
of such employment, but before the complete distribution of his vested accounts
hereunder, his beneficiary will receive the total amount remaining in his vested
accounts. Except as otherwise provided in Section 6.6, distribution will be made
in a single sum payment on the first day of the month after the committee
receives appropriate evidence of the participant’s death and of the right of any
beneficiary to receive such payment (and in the case of payment to a
participant’s estate, the appointment of a personal representative).
     (b) Beneficiary. Each participant may designate one or more beneficiaries
to receive a distribution payable under subsection (a) above and may revoke or
change such a designation at any time. If the participant names two or more
beneficiaries, distribution to them will be in such proportions as the
participant designates or, if the participant does not so designate, in equal
shares. Any such designation of beneficiary will be made in accordance with such
procedures or in such form as the committee may prescribe or deem acceptable.
     Any portion of a distribution payable upon the death of a participant that
is not disposed of by a designation of beneficiary under the preceding
paragraph, for any reason whatsoever, will be paid to the beneficiary determined
under the following rules:
     (i) If at the participant’s death the participant has an account under the
Savings Plan and there is a valid designation of beneficiary under the Savings
Plan, the beneficiary(ies) will be the same person(s) who is (are) the Savings
Plan beneficiary(ies) (in the same proportions, if more than one).
     (ii) If subsection (a) does not apply, the participant’s account(s)
hereunder will be paid to the participant’s spouse if living at his death,
otherwise equally to the participant’s natural and adopted children living at
his death (and the issue of a deceased child by right of representation),
otherwise to the

11



--------------------------------------------------------------------------------



 



participant’s estate. For purposes of the preceding sentence, a spouse includes
a spouse of the same gender as the participant if the marriage occurred in a
jurisdiction that recognizes as valid marriages between persons of the same
gender.
     The committee may direct payment in accordance with a prior designation of
beneficiary (and will be fully protected in so doing) if such direction (i) is
given before a later designation is received, or (ii) is due to the committee’s
inability to verify the authenticity of a later designation. Such a distribution
will discharge all liability therefor under the plan.
6.5 Distribution upon Participant’s Termination of Employment.
     (a) Time and Form of Payment. Following a participant’s termination of
employment (including as a result of disability) for any reason other than
death, except as otherwise provided in Section 6.6, the participant will receive
a single sum payment equal to his vested account balance, payable on the first
business day following the six-month anniversary of the participant’s
termination of employment.
     (b) Termination of Employment. For purposes of this plan, a participant
will have a termination of employment only if the provisions of the regulations
under Code Section 409A defining “separation from service” are satisfied.
6.6 Installment Distributions in Certain Cases.
     (a) Participant. Notwithstanding the provisions of Section 6.5, a
participant may, at the time of filing his initial enrollment form under
Section 4.4(b)(i) (or, if applicable, in a subsequent election under Section
4.4(b)(ii)), designate that the amount payable to him hereunder upon termination
of employment will be paid in a number (minimum of two and maximum of fifteen)
of annual installment payments, as specified by the participant. However, in the
event the participant’s vested account balance as of the date that installment
distributions would begin in accordance with Section 6.5 is equal to or less
than the limit under Code Section 402(g)(1)(B) and (g)(4) (as in effect at such
time—for example, $15,500 during 2008), such vested account balance will be
automatically paid in the form of a lump sum payment to the extent not
prohibited by the regulations under Code Section 409A.
     (b) Beneficiary. Notwithstanding Section 6.4, a participant may at the time
of filing his initial enrollment form under Section 4.4 (or, if applicable, in a
subsequent election), designate that, if the participant dies before receiving
the entire amount payable to him hereunder, the beneficiary will receive either:
     (i) A number of annual installment payments equal to:

  (A)   the number the participant elected for himself under subsection
(a) above (if the participant dies before receiving any installment payments),
or     (B)   the number of remaining installment payments due to the participant
under subsection (a) above (if the participant dies after receiving one or more
installment payments); or

     (ii) A single payment.
     Payment to the beneficiary (or the first installment) will be made at the
time provided in Section 6.4(a).
     If the participant fails to designate the form of payment to the
beneficiary, the default form of payment will be a single payment under
(ii) above.
     (c) Installment Payments. Where installment payments are due, the first
annual installment payment will be made on the date specified in Section 6.4 or
6.5 (whichever is applicable) and subsequent annual installments will be paid on
succeeding anniversaries of the first payment date. The amount of each annual
installment payment will be determined by multiplying the then amount of the
participant’s vested account balances by a fraction whose numerator is one and
whose denominator is the number of remaining annual installment payments.

12



--------------------------------------------------------------------------------



 



     (d) Death of Beneficiary. If a participant’s designated beneficiary is
receiving installment payments and dies before receiving payment of all the
annual installments, the deceased beneficiary’s estate will receive a lump sum
payment of the amount remaining to be distributed to such beneficiary. Such
payment will be made on the first day of the month next following the
committee’s receipt of satisfactory evidence of the death of the designated
beneficiary and the appointment of a personal representative.
     (e) Deemed Single Payment. As provided in the regulations under Code
Section 409A, installment payments to a participant will be deemed a single
payment on the date of the first installment for purposes of the
anti-acceleration rule (Section 4.4(b) and Section 6.9) and the rules governing
the timing of changes in elections with respect to time and form of payment
hereunder (Section 4.4(b)).
6.7 Certain Other Distributions. In addition to the distributions provided for
in the preceding sections of this Article 6, the committee may provide for a
distribution from a participant’s account(s) under the following circumstances:
     (a) Domestic Relations Order. Distribution of the amount necessary to
fulfill the requirements of a domestic relations order (as defined in Code
Section 414(p)) requiring the payment of all or a portion of the participant’s
vested account(s) to another individual (see Section 7.3(b)).
     (b) Conflicts of Interest. Distribution to the extent reasonably necessary
to comply with a federal government ethics agreement or a federal, state, local
or foreign ethics or conflicts of interest law (as described in the regulations
under Code Section 409A).
     (c) Violation of Code Section 409A. In the event that, notwithstanding the
intent that this plan satisfy in form and operation the requirements of Code
Section 409A, it is determined that the requirements of Code Section 409 A have
been violated with respect to one or more accounts of any participant or group
of participants, distribution of the amount determined to be includable in
taxable income of such participant or participants as a result of such a
violation of Code Section 409A shall be made to such participant(s).
     (d) Other Circumstances. Distribution of any amount specifically permitted
by Code Section 409A and the regulations thereunder.
6.8 Delay in Distributions. Notwithstanding the provisions of any of the
foregoing sections in this Article 6, the committee may delay the making of any
payment due on a specified date to a subsequent date, provided that the delayed
payment is made not later than the latest time permitted under Code Section 409A
and the regulations and rulings thereunder (generally, the later of the end of
the calendar year in which the specified payment date occurs or the 15th day of
the third month after the specified payment date).
6.9 Compliance with Code Section 409A. Notwithstanding any other provision of
this plan (including, without limitation, Section 6.7(c)), distributions and
elections respecting distributions are intended to be and will be administered
in accordance with the provisions of Code Section 409A and the regulations and
rulings thereunder (including the provisions prohibiting acceleration of payment
unless specifically permitted by such regulations and rulings).
ARTICLE 7
MISCELLANEOUS
7.1 Amendment or Termination of Plan. Biogen Idec, by action of the Board or of
the Compensation Committee (or such other committee thereof or officer or
officers of Biogen Idec to whom the Board or Compensation Committee has
delegated this authority), at any time and from time to time, may amend or
modify any or all of the provisions of this plan or may terminate this plan
without the consent of any participant (or beneficiary or other person claiming
through a participant). In addition, any amendment may be made by the committee,
or by the Executive Vice President — Chief Financial Officer, or the Executive
Vice President — Human Resources of Biogen Idec except for an amendment that
would materially increase or reduce the benefits of the plan to participants or
materially increase the cost of maintaining the plan to the employers; such
committee or specified officer(s) may not terminate the plan.

13



--------------------------------------------------------------------------------



 



     Notwithstanding the preceding paragraph, no termination or amendment of the
plan may reduce the amounts credited to the accounts of any participant under
the plan (including a participant whose employment with the employer was
terminated before such plan termination or amendment) or the vested percentages
of such accounts. However, Biogen Idec may change the deemed investment options
under Section 5.2, and Biogen Idec may upon termination of this plan pay
participants’ account balances to the participants regardless of the times
elected for payment (or the start of installment payments) elected by the
participants and may pay such amounts in single sum payments regardless of
whether installment distributions would otherwise be payable under Section 6.6;
provided that any such distributions upon plan termination must be permitted by
Code Section 409A and the regulations and rulings thereunder. In addition,
Biogen Idec may, from time to time, make any amendment that it deems necessary
or desirable to satisfy the applicable requirements of the tax laws and rulings
and regulations thereunder in order to preserve, if possible, the tax deferral
features of this plan for participants. No diminution or restriction on a
participant’s opportunity to make elections or withdrawals, or exercise other
privileges or rights hereunder, pursuant to the preceding sentence will be
deemed to violate the rights of any participant or beneficiary hereunder so long
as such change does not effect a forfeiture of any of a participant’s account
balances hereunder or render an account balance (or portion thereof) which
previously was nonforfeitable forfeitable. Any amendment that is required by
Code Section 409A and the regulations and rulings thereunder to have a delayed
effective date will be effective no earlier than such required date.
7.2 Benefits Not Currently Funded.
     (a) Nothing in this plan will be construed to create a trust or to obligate
Biogen Idec to segregate a fund, purchase an insurance contract or other
investment, or in any other way currently to fund the future payment of any
benefits hereunder, nor will anything herein be construed to give any
participant or any other person rights to any specific assets of Biogen Idec or
any other entity. However, in order to make provision for its obligations
hereunder, Biogen Idec (or other employer) may in its discretion purchase an
insurance contract or other investment; any such contract or investment will be
a general asset belonging to Biogen Idec (or other employer), and no participant
or beneficiary will have any rights to any such asset. The rights of a
participant or beneficiary hereunder will be solely those of a general,
unsecured creditor of his employer.
     (b) Notwithstanding subsection (a) above, Biogen Idec (or other employer)
in its sole discretion may establish a grantor trust of which it is treated as
the owner under Code Section 671 to provide for the payment of benefits
hereunder, subject to such terms and conditions as Biogen Idec (or other
employer) may deem necessary or advisable to ensure that trust assets and
benefit payments are not includable, by reason of the trust, in the taxable
income of trust beneficiaries before actual distribution and that the existence
of the trust does not cause the plan or any other arrangement to be considered
funded for purposes of Title I of ERISA. Biogen Idec may terminate any such
trust in accordance with its terms.
7.3 No Assignment.
     (a) No participant or beneficiary will have any power or right to transfer,
assign, anticipate or otherwise encumber any benefit or amount payable under
this plan, nor shall any such benefit or amount payable be subject to seizure or
attachment by any creditor of a participant or a beneficiary, or to any other
legal, equitable or other process, or be liable for, or subject to, the debts,
liabilities or other obligations of a participant or beneficiary except as
otherwise required by law.
     (b) Notwithstanding subsection (a) above, all or a portion of a
participant’s account balances may be assigned to the participant’s spouse,
former spouse, or other dependent (for purposes of this section, an “alternate
recipient”) in connection with a domestic relations order (as defined in Code
Section 414(p)) awarding such portion(s) to the alternate recipient. However, no
such order may award to an alternate recipient greater rights than the
participant has with respect to his account. If any portion of an account so
assigned is not fully vested at such time, such portion will vest only in
accordance with the applicable provisions of this plan based upon the
participant’s years of service. Upon receipt of a copy of the relevant
provisions of any such order or property settlement agreement, certified or
represented to the committee’s satisfaction to be accurate and in effect, and an
acknowledgment by the alternate recipient that such alternate recipient will be
responsible for income taxes on such amounts when distributed or made available
to such alternate recipient and that such amounts are subject to income tax
withholding as provided in this plan, and such other information (including the
alternate recipient’s social

14



--------------------------------------------------------------------------------



 



security number) as the committee may reasonably request, the committee will
assign such amount to a separate account hereunder and will distribute such
account to the alternate recipient at the time specified under the domestic
relations order (except for any unvested amounts) as provided in Section 6.7(a).
7.4 Effect of Change in Control.
     (a) Amendments. Notwithstanding Section 7.1, following the occurrence of a
change in control (as defined in Section 2.8(a)): no amendment will be made
following a change in control without the consent of the affected participant
(or beneficiary or other person claiming through a participant) that adversely
affects the rights of a participant (or beneficiary or other person claiming
through a participant) under the plan as in effect immediately before such
change in control, including (i) the right to make elections concerning the form
and time of payment of distributions in accordance with Section 4.4(b) and the
right to receive distributions in the form elected by the participant
thereunder; and (ii) the right to the investment funds or options specified
herein for the determination of deemed investment results applicable to
participants’ accounts, as in effect immediately before such change in control.
In particular, for purposes of clause (ii) of the preceding sentence: (i) the
committee may not set the rate of return under Section 5.2(b) at a rate lower
than that available under life insurance or annuity contracts obtained by a
vendor or service provider (currently, The Todd Organization) for purposes of
the plan; and (ii) the committee will maintain a menu of investment funds under
Section 5.2(a) that is substantially similar (in terms of investment styles and
ability to position account(s) on a risk/reward spectrum) to the array of funds
available immediately prior to the change in control.
     (b) Termination. The plan will not be terminated before the payment of all
benefits hereunder in accordance with the terms of the plan as in effect
immediately before such change in control without the consent of a majority of
the participants (including, in the case of the deceased participant, the
beneficiary or other person claiming through such deceased participant). This
subsection (b) will not preclude the merger of this plan into a nonqualified
deferred compensation plan maintained by a successor to Biogen Idec provided
that the benefits and rights of participants hereunder (including this
Section 7.4) are preserved in such successor plan.
     (c) Effective Date. This Section 7.4 is effective as of the date of
execution of this amended and restated plan document.
7.5 Responsibilities and Authority of Committee. The committee will control and
manage the operation and administration of the plan except to the extent that
such responsibilities are specifically assigned hereunder to Biogen Idec, the
Board or the Compensation Committee, or to a specified officer of Biogen Idec.
     The committee will have all powers and authority necessary or appropriate
to carry out its responsibilities for the operation and administration of the
plan. It will have discretionary authority to interpret and apply all plan
provisions and may correct any defect, supply any omission or reconcile any
inconsistency or ambiguity in such manner as it deems advisable. It will make
all final determinations concerning eligibility, benefits and rights hereunder,
and all other matters concerning plan administration and interpretation. All
determinations and actions of the committee will be conclusive and binding upon
all persons, except as otherwise provided herein or by law, and except that the
committee may revoke or modify a determination or action previously made in
error. It is intended that any action or inaction by the committee will be given
the maximum possible deference by any reviewing body (whether a court or other
reviewing body), and will be reversed by such reviewing court or other body only
if found to be arbitrary and capricious.
     Biogen Idec will be the “plan administrator” and the “named fiduciary” for
purposes of ERISA.
7.6 Limitation on Rights Created by Plan. Nothing appearing in the plan will be
construed (a) to give any person any benefit, right or interest except as
expressly provided herein, or (b) to create a contract of employment or to give
any employee the right to continue as an employee or to affect or modify his
terms of employment in any way.
7.7 Tax Withholding. Any payment hereunder to a participant, beneficiary or
alternate recipient will be subject to withholding of income and other taxes to
the extent required by law.

15



--------------------------------------------------------------------------------



 



7.8 Text Controls. Headings and titles are for convenience only, and the text
will control in all matters.
7.9 Applicable State Law. To the extent that state law applies, the provisions
of the plan will be construed, enforced and administered according to the laws
of the Commonwealth of Massachusetts.
7.10 Paperless Administration. The committee may establish procedures whereby an
electronic, internet or voice recognized authorization or election will or may
be utilized under the plan in lieu a written form or document otherwise required
by the terms of the plan. In such event, any reference herein to a written
election, authorization or other form shall be deemed to include such other
authorization or election.
BIOGEN IDEC INC.

         
By:
  /s/ Craig Schneier
 
Craig Schneier    
 
  EVP, HR, Public Affairs & Communications    
 
       
 
  10/25/07    
 
       
 
  Dated:    

16



--------------------------------------------------------------------------------



 



APPENDIX A
Historical Information; Amendments
A.1 Adoption of Plan Document. This plan document, effective as of January 1,
2004, was approved by the Corporation (Biogen Idec Inc.) under the initial name
of “Biogen Idec Inc. Voluntary Executive Supplemental Savings Plan.” Prior to
execution of the plan document, the name of the plan was changed to “Biogen Idec
Inc. Supplemental Savings Plan.”
     By appropriate votes, (i) the IDEC Pharmaceuticals Corporation Deferred
Compensation Plan maintained by IDEC Pharmaceuticals Corporation, (ii) the
Biogen, Inc. Voluntary Executive Supplemental Savings Plan maintained by Biogen,
Inc., and (iii) the Biogen, Inc. Supplemental Executive Retirement Plan
maintained by Biogen, Inc. prior to the merger transaction, were merged into
this plan.
A.2 2005 Amendment and Restatement. The plan was amended and restated in its
entirety, effective as of January 1, 2005 (except as otherwise specified),
primarily to comply with the requirements of Code Section 409A and regulations
thereunder. During the period from January 1, 2005 until the date of execution
of this amended and restated plan document, the plan was interpreted and
administered in accordance with a good faith interpretation of the requirements
of Code Section 409A and applicable guidance of the Internal Revenue Service
thereunder.
     The provisions herein relating to distributions and other changes upon the
occurrence of a change in control (primarily Sections 2.8(b),
4.4(b), 6.2 and 7.4) are effective as of the date of execution of this amended
and restated plan document. The provisions relating to full vesting of all
accounts (subsections 5.3(a) and (c)) and the increase in the threshold for the
payment of a lump sum in place of installments from $10,000 to the Code
Section 402(g)(1)(B) and (g)(4) limit (the last sentence of subsection 6.6(a))
are effective as of January 1, 2008.
APPENDIX B
Biogen, Inc. Supplemental Executive Retirement Plan
B.1 Applicability.
     (a) The provisions of this Appendix B will govern the treatment of
transferred Biogen SERP account balances (or supplemental pension benefit
formula benefit under Section 4.1(a) of the Biogen SERP, if applicable) of
persons who were entitled to a benefit under the Biogen SERP but who were not
active employees of Biogen Idec or any of its subsidiaries or other affiliates
as of the date of transfer. To the extent that the provisions of this Appendix B
are applicable, they will govern over any other provisions of this plan.
          A participant whose Biogen SERP account (or supplemental pension
formula benefit, if applicable) is governed by this Appendix will be referred to
as an “Appendix B participant.”
     (b) This Appendix B will not apply to any transferred Biogen SERP account
balances of any person who was an active employee of Biogen Idec (or any of its
subsidiaries or other affiliates) as of the date of transfer as described in
Section 3.1(c) and 5.1(e). The other provisions of this plan (including, without
limitation, the crediting of deemed investment experience and the distribution
provisions) will govern such transferred SERP account balance.
     (c) For purposes of Code Section 409A, this Appendix B will be treated as a
separate grandfathered non-qualified deferred compensation plan not subject to
the requirements of such section.
B.2 Amount Transferred.
     For an Appendix B participant in the excess benefit formulas in Section 4.2
of the Biogen SERP, the amount transferred from the Biogen SERP to this plan on
behalf of an Appendix B participant was the vested

A-1



--------------------------------------------------------------------------------



 



amount in the Appendix B participant’s Biogen SERP account as of his or her date
of termination of employment, with subsequent interest credits on such amounts
in accordance with the terms of the Biogen SERP. The full vesting provisions of
Section 5.3(e) of this plan will not apply to an Appendix B participant.
B.3 Interest Credits.
     For an Appendix B participant described in Section B.2, interest credits
shall continue to be added to each such Appendix B participant’s Biogen SERP
account as of the last day of the plan year based on the amount of the
participant’s Biogen SERP account balance as of the first day of the plan year
in the same manner as interest credits were added before such transfer.
     The annual rate of interest used to determine the interest credit shall be
the annual average of the yield on the one-year Treasury Bill constant maturity
rate for the preceding plan year plus 100 basis points. However, in no event
shall the annual interest rate be less than 5.25% or more than 10.0%.
     Notwithstanding the foregoing, for any plan year in which a plan benefit
commences, an interest credit shall be added on the amount of the participant’s
Biogen SERP account balance as of the first day of the plan year for the period
from the first day of such plan year until the participant’s expected date of
distribution. The interest rate shall be the annual interest rate as described
above multiplied by the number of complete months since the end of the prior
plan year divided by 12. Interest credits shall continue to be made during any
period in which payment of an Appendix B participant’s benefit is being
deferred. In no event will interest credits be made after benefits have
commenced.
B.4 Distributions.
     An Appendix B participant’s Biogen SERP account (or supplemental pension
formula benefit, if applicable) will be paid in the same form and beginning at
approximately the same time that his benefit under the Retirement Plan is
payable, subject to the following rules. Notwithstanding the preceding sentence,
if a participant elects a lump sum form of payment under the Retirement Plan,
payment in such form under this plan will be subject to the approval of the
committee.
     (a) Annuity Options. If an Appendix B participant’s Biogen SERP account
balance (or supplemental pension formula benefit, if applicable) is payable in
any form other than a lump sum, the actuarial factors used to convert his Biogen
SERP account balance to such other form of payment will be the same as the
factors used for such purpose in the Retirement Plan.
     (b) Lump Sum. If an Appendix B participant’s Biogen SERP account is payable
in a single sum, the payment amount is the amount credited to the participant’s
account as of the date of payment, with interest credits hereunder to such date
(or as close thereto as is practicable). For a participant with a supplemental
pension benefit under Section 4.1(a) of the Biogen SERP, the amount of lump sum
payment shall be the supplemental pension amount converted to a single lump sum
using the assumptions set forth in the Biogen Retirement Plan for such purpose.
     (c) Lump Sum Override. Notwithstanding the preceding provisions of this
section, if an Appendix B participant’s Biogen SERF account balance (or lump sum
value of his supplemental pension benefit, if applicable) is $10,000 or less as
of the date that distribution would be made, such amount will be paid in the
form of a lump sum payment.
B.5 Death Benefits.
     (a) Applicability of this Section. This section specifies the benefits
payable upon the death of an Appendix B participant, either before or after the
date his benefit payments hereunder begin. Except as specified in this section,
no benefits are payable upon the death of an Appendix B participant.
     (b) Preretirement Death Benefits. If an Appendix B participant dies before
the date when his Biogen SERP account balance is converted to an annuity or paid
to such participant, his beneficiary will receive payment of

B-2



--------------------------------------------------------------------------------



 



the participant’s Biogen SERP account balance (or value of supplemental pension
benefit, if applicable). Such amount will be paid in a single payment to the
beneficiary.
     (c) Death After Benefit Payments Begin. If a participant dies while
receiving benefit payments hereunder, his surviving spouse, contingent annuitant
or beneficiary will receive the benefit, if any, payable under the form of
payment in effect for such participant.

B-3